Citation Nr: 1514839	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-27 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disability.  

2.  Entitlement to service connection for a scar, residual of open heart surgery.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from February 1963 to June 1982, with additional active duty for training.  

This appeal before the Board of Veterans' Appeals (Board) is from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A videoconference hearing before the undersigned Veterans Law Judge was held in February 2015.  A transcript of the hearing is of record.  The record was held open for 60 days following the hearing to afford the Veteran the opportunity to submit additional medical evidence.  The record indicates that the evidence has been submitted.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

There are outstanding private treatment records pertinent to the appeal, notably those associated with treatment by Dr. G.  See July 2007 VA Form 21-4142.  Therefore, further development to obtain the records is in order.  

Additionally, an addendum opinion is needed to determine whether the Veteran's valvular heart disease is related to service.  Although the record includes opinions, the Board finds the opinions have limited probative value:  the February 2015 private opinion is too speculative, and the 2009 VA examiner's opinion is insufficient because the examiner does not appear to have reviewed relevant medical records dated in January 1983, July 1985, and March 1990.  The Board finds another opinion is needed, with discussion of the relevant medical evidence, including the July 1985 and March 1990 medical records and the February 2015 medical opinion.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of all outstanding records pertinent to the Veteran's claims, to include records pertaining to treatment provided by Dr. M.G.

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's heart disease is etiologically related to his active service.  

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the heart disease originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service, to include in-service chest pain and in-service staph infection.

The rationale for the opinion(s) must also be provided, with discussion of the February 2015 medical opinion and the relevant treatment records, including the January 1983 treatment record, July 1985 chest X-ray report, and March 1990 private treatment record.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


